Title: From Benjamin Franklin to George Washington, 21 June 1776
From: Franklin, Benjamin
To: Washington, George


Dear Sir
Philadelphia, June 21. 76
I am much obliged by your kind Care of my unfortunate Letter, which at last came safe to hand. I see in it a Detail of the mighty Force we are threatned with; which however I think it is not certain will ever arrive; and I see more certainly the Ruin of Britain if she persists in such expensive distant Expeditions, which will probably prove more disastrous to her than anciently her Wars in the Holy Land.
I return Gen. Sulivan’s Letter enclos’d: Am glad to find him in such Spirits, and that the Canadians are returning to their Regard for us. I am just recovering from a severe Fit of the Gout, which has kept me from Congress and Company almost ever since you left us, so that I know little of what has pass’d there, except that a Declaration of Independence is preparing. With the greatest Esteem and Respect, I am Dear Sir, Your most obedient and most humble Servant
B F
G Washington
